Citation Nr: 1810603	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for melanoma, claimed as skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for a back disability, to include the lumbar and cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1965 to June 1967, to include service in Vietnam.  He has been awarded decorations that include the Purple Heart Medal and the Combat Infantryman Badge.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and a January 2016 rating decision of the VA Evidence Intake Center in Newnan, Georgia.  Jurisdiction is with the RO in Detroit, Michigan.

The Veteran was afforded a June 2017 videoconference hearing before the Board, and a transcript has been associated with the record.

In a July 2014 statement, the Veteran requested a copy of all outpatient military records and personnel file.  The Board has interpreted the Veteran's correspondence as a request for assistance under the Freedom of Information Act (FOIA).  This request was satisfied on February 8, 2018.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

The Veteran claims entitlement to service connection for skin cancer, diagnosed as melanoma, as due to sun exposure and sunburns in service, or in the alternative as due to herbicide exposure.  

The Veteran was not afforded a VA examination for his claimed skin cancer.  He did, however, submit a June 2017 private medical opinion from Jason Rizzo, M.D.  Dr. Rizzo's statement indicated that the Veteran had a history of melanoma skin cancer, and that melanoma was known to be caused by a variety of factors including UV exposure.  Dr. Rizzo opined that previous sun exposure and sunburns received while stationed in Vietnam were at least as likely as not to have contributed to the development of the Veteran's melanoma.  Although this appears to be a medical nexus statement, the Board finds that it is inadequate because the doctor failed to provide rationale as to how previous sunburns and sun exposure contributed to the development of the Veteran's melanoma.  It is unclear from this letter what the Veteran may have relayed to the doctor in regards to his specific sun exposure while in service.  As such, the Board finds that remand in order to obtain a VA examination that addresses the nature and etiology of the Veteran's melanoma and provides an adequate opinion with rationale is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has also claimed entitlement to service connection for degenerative disc disease of the back, which in light of the evidence of record, the Board considers could pertain to the lumbar or cervical spine.  At his Board hearing the Veteran discussed his belief that his back pain began when a land mine exploded underneath the jeep he was in causing it to raise approximately four feet and fall back to the ground, thus jolting the Veteran.  The Veteran also reported that he had carried heavy equipment, particularly radios and related batteries.  He also discussed sleeping in hammocks and foxholes, such that his back was affected.  

In June 2014 Gary Doss, D.O. provided a positive nexus relating the Veteran's current low back and neck issues to time served in Vietnam; however, this opinion is inadequate because it failed to provide a rationale.  A June 2015 VA Disability Benefits Questionnaire for the back (thoracolumbar spine) failed to provide a medical opinion in regards to the Veteran's low back, although it diagnosed the Veteran as having facet joint arthropathy, intervertebral disc syndrome, and failed spine surgery.  Remand is necessary in order to obtain a VA examination in regards to the nature and etiology of the Veteran's disability of the low back, with an adequate opinion and rationale.  Id.  

In addition, in October 2009 the Veteran reported that Dr. Randy Gehring's records pertaining to the Veteran's back surgeries in 2001 and 2003 were available at East Side Neurology in Detroit, Michigan.  It does not appear that any attempt to associate these records with the electronic claims folder (ECF) has been made, and as such, these records should be requested on remand.  38 C.F.R. § 3.159(c)(1) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any records from the Dr. Randy Gehring of East Side Neurology pertaining to his back surgeries in 2001 and 2003.  Undertake appropriate action to locate pertinent outstanding private medical records, and document, in writing, all development undertaken. 

2.  Then, afford the Veteran a VA examination to ascertain the nature and etiology of the Veteran's skin cancer.  The examiner should be provided access to the Veteran's ECF and should indicate review of such records in his or her report.

Following all indicated studies and tests, the examiner should opine as to whether it is at least as likely as not (50 percent or more) that the Veteran's skin cancer was incurred in or is causally related to his service, to include his exposure to herbicides.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must specifically discuss the Veteran's reported sun exposure and sunburns while in Vietnam.

3.  Afford the Veteran a VA examination to ascertain the nature and etiology of the Veteran's claimed back disability, to include lumbar or cervical spine.  The examiner should be provided access to the Veteran's ECF and should indicate review of such records in his or her report.

Based on a review of the medical and lay evidence of record, the examiner must opine as to whether it is at least as likely as not (50 percent or more) that any disability of the Veteran's spine had its onset in or was otherwise medically related to his military service.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must specifically discuss the Veteran's reported back injury when his a land mine caused his jeep to raise approximately 4 feet and fall to the ground, jolting him; carrying heavy equipment such as radios and batteries; and sleeping on hammocks and in foxholes.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents consideration of the ECF.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

